Exhibit 10.2
 
EXTENSION AGREEMENT
 
 
This Extension Agreement (this “Agreement”), dated as of September 29, 2011, is
entered into by and among Robertson Health Services, Inc. (formerly NxOpinion,
LLC), a Nevada corporation (“Company”) and
______________________________(“Lender”).
 
RECITALS:
 
WHEREAS, the Lender has loaned $________ to the Company evidenced by an Amended
and Restated Promissory Note Agreement dated May 28, 2010 with an extended
maturity date of September 30, 2011 (“Note”); and
 
WHEREAS, the Company and Lender agree to extend the maturity date of the Note in
accordance with the terms hereof.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
 
 
1.
Extension of Maturity Date.  The Maturity Date under the Note is hereby extended
for an additional 3 months until December 31, 2011.

 
2.
Interest.  The unpaid principal balance shall continue to accrue interest at a
rate of __________.

 
3.
Full Force and Effect.  Except as otherwise expressly provided herein, the Note
shall remain in full force and effect.  Except for any waivers and modifications
contained herein, this Agreement shall not in any way waive or prejudice any of
the rights or obligations of the Lender or the Company under the Note, under any
law, in equity or otherwise, and such waivers and modifications shall not
constitute a waiver or modification of any other provision of the Note nor a
waiver or modification of any subsequent default or breach of any obligation of
the Company or of any subsequent right of Lender.

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
September 29, 2011.
 
Company:                                                                                                                                            
 Lender:
Robertson Health Services Inc.






_______________________________                                                                                     ________________________________
[Name,
Title]                                                                                                                                        
[Name]



